Citation Nr: 1819115	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, including as due to exposure to herbicide agents and/or as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Lincoln, Nebraska, which in pertinent part, denied service connection for hypertension.  

In June 2014, the Veteran testified at a Board Videoconference hearing in Lincoln, Nebraska, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

In July 2016, the Board remanded the issue of service connection for hypertension to the RO for further development.  Unfortunately, for the reasons discussed below, the Board must once again remand the matter for additional development.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  


REMAND

In November 2014, the Veteran underwent a VA examination for diabetes mellitus and hypertension, the examination report for which is of record.  The November 2014 VA examination report indicates the VA examiner electronically reviewed VA treatment records that were not included in the Veteran's claims file.  Additionally, the VA examiner referenced diagnostic testing results from July 2014 in completing the VA examination report for diabetes mellitus.  The VA examiner indicated in the November 2014 VA examination report, a February 2015 VA addendum opinion, and an August 2016 VA addendum opinion that the Veteran had been diagnosed with essential hypertension in 2010; however, other than VA examination reports and VA addendum opinions, the record does not contain any VA treatment records.  Finally, while the November 2014 VA examiner indicated that VA treatment records had been electronically reviewed, it is unclear from the record whether the RO has reviewed these VA treatment records. 

Thus, the Board finds that a remand is necessary to obtain all VA treatment records that are relevant to the issue on appeal.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Upon remand, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell, 2 Vet. App. 611.

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record any VA treatment records pertaining to the treatment of the Veteran's hypertension for the period starting from January 2010. 

2.	Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






